United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
__________

No. 99-3796
__________

Loyd Brewer,                          *
                                      *
              Appellant,              *
                                      *
Alan Brewer,                          *
                                      *
              Intervenor-Appellant,   *
                                      *
     v.                               *
                                      *
Travis O. Lee, Husband; Kathleen D.   *
Lee, Wife; The Farm Service Agency,   *
by its director, Michael Dunaway,     *
                                      *
              Appellees.              *

__________
                                          Appeals from the United States
No. 00-1678                               District Court for the
__________                                Eastern District of Arkansas.

Loyd Brewer,                          *
                                      *
              Plaintiff,              *
                                      *
Alan Brewer,                          *       [UNPUBLISHED]
                                      *
              Intervenor-Appellant,   *
                                      *
     v.                               *
                                      *
Travis O. Lee, Husband; Kathleen D.       *
Lee, Wife; Farm Service Agency;           *
Michael Dunaway, Director,                *
                                          *
             Appellees.                   *
                                     ___________

                           Submitted: February 2, 2001
                               Filed: March 28, 2001
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       In case 99-3796, Loyd Brewer appeals the district court’s1 order granting
defendants’ motion to dismiss his quiet-title action. Because most of his claims were
identical to those previously resolved in bankruptcy court and affirmed on appeal, or
arose from the same nucleus of operative facts, we agree with the district court that res
judicata barred all but one claim in the instant action. See Costner v. URS Consultants,
Inc., 153 F.3d 667, 673 (8th Cir. 1998) (elements of res judicata). We also agree with
the court’s conclusion that Brewer’s remaining claim, adverse possession, failed as a
matter of law. See United States v. California, 332 U.S. 19, 39-40 (1947) (rejecting
argument that adverse possession applied against federal government). Accordingly,
we affirm the judgment of the district court.

      In case 00-1678, Alan Brewer appeals the district court’s order granting
defendants’ motion to dismiss his complaint in intervention in his father’s quiet-title



      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
                                           -2-
action. Having carefully reviewed the record and the parties’ submissions on appeal,
we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-